 1   Raymond D. McElfish (SBN: 224390)
     MCELFISH LAW FIRM
 2   1112 N. Sherbourne Dr.
     West Hollywood, CA 90069
 3
     Telephone: 310-659-4900
 4   Fax: 310-659-4926
     e-mail: rmcelfish@mcelfishlaw.com
 5
 6   Attorneys for Plaintiff, Joseph Daniel Nevis
 7
                             UNITED STATES DISTRICT COURT
 8
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   JOSEPH DANIEL NEVIS,              )             Case No.: 2:17-cv-02295-JAM-AC
                                       )
11            Plaintiffs,              )             ORDER FOR STIPULATED
                                       )             AMENDED SCHEDULING ORDER
12
         vs.                           )             (AS MODIFIED BY THE COURT)
13                                     )             Trial Date: January 27, 2020
     RIDEOUT MEMORIAL HOSPITAL, et al, )
14
                                       )
15            Defendants.              )
                                       )
16                                     )
17
18          Upon stipulation of counsel, and good cause, the Court finds that continuing the
19   trial and rlated dates as reqested will not prejudice the parties nor the Court, and will
20   allow additional time that is needed to complete discovery, expert disclosures, and
21   motions.
22
23          IT IS HEREBY ORDERED, that the current trial date of October 21, 2019,
24   and all dates related thereto are vacated, and that the following dates shall now apply:
25
            1.      Discovery shall be completed Monday August 5, 2019. Not later than
26
     fourteen (14) days prior to the close of discovery, the parties shall file with the Court a
27
28
      __________________________________________________________________________________________
                                                  1
                  [PROPOSED] ORDER FOR STIPULATED AMENDED SCHEDULING ORDER
 1   brief joint statement summarizing all law and motion practice heard by the Court as of
 2   the date of the filing of the statement, whether the Court has disposed of the motion at
 3   the time the statement is filed and served, and the likelihood that any further motions
 4   will be noticed prior to the close of law and motion. The filing of this statement shall
 5   not relieve the parties or counsel of their obligation to timely notice all appropriate
 6   motions as set forth herein.
 7          2.      Initial disclosure of expert witnesses between the parties shall be
 8   completed by Monday August 5, 2019.
 9          3.      Supplemental disclosure and disclosure of any rebuttal experts shall be
10   completed by Thursday August 15, 2019 .
11          4.      All dispositive motions shall be filed by Tuesday, September 24, 2019.
12          5.      Hearings on such motions shall be heard on Tuesday, October 22, 2019
13   at 1:30 p.m.
14          6.      The final pre-trial conference shall be set for Friday, December 13, 2019
15   at 11:00 a.m. The parties shall file with the court, no later than seven days prior to the
16   final pre-trial conference, a joint pre-trial statement. Also at the time of filing the Joint
17   Pre-trial Statement, counsel shall e-mail the Joint Pre-trial Statement and any
18   attachments in Word format to Judge Mendez’s assistant, Jane Klingelhoets at
19   jklingelhoets@caed.uscourts.gov.
20          7.      The jury trial in this matter shall be set for Monday, January 27, 2020 at
21   9:00 a.m.
22
                    DATED this 8th day of April, 2019.
23
24
                                                 /s/ John A. Mendez____________
25                                               Honorable JOHN A. MENDEZ
26                                               United States District Court Judge

27
28
      __________________________________________________________________________________________
                                                  2
                  [PROPOSED] ORDER FOR STIPULATED AMENDED SCHEDULING ORDER
